Judgment rendered April 13, 1973, in the Supreme Court, New York County, convicting defendant upon a jury verdict of the crimes of conspiracy in the third degree, two counts of grand larceny in the second degree and 14 counts of grand larceny in the third degree, unanimously modified, on the law, to reverse and dismiss the convictions of 14 counts of grand larceny in the third degree and to vacate the sentences imposed thereon, and as so modified the judgment is affirmed. The People concede that a modification is required. The convictions of grand larceny in the third degree are inclusory concurrent counts under the second count and the conviction of grand larceny in the second degree (People v Grier, 37 NY2d 847, 848; People v Pyles, 44 AD2d 784; CPL 300.40, subd 3, par [b]). Concur —Stevens, P. J., Markewich, Silverman and Nunez, JJ.